Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election of group I in the reply filed on 6/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-12 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
New claims 13-24 have been entered and are under examination. 
Priority
This application is a 371 of PCT/JP2017/013551 (filed 3/31/2017) which claims foreign application JAPAN 2016-075980 (filed 4/5/2016).

Withdrawal of Rejections:
In view of new/amended claims and applicant’s arguments, rejections under 35 U.S.C. 101 are hereby withdrawn.
In view of amended claims and applicant’s arguments, the rejections under 35 U.S.C. 102(a)(1) over Kakizawa and Suzuki are hereby withdrawn.

New Rejections necessitated by amendments: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13 (including its dependent claims) and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for the terms “a first predetermined threshold” and “a second predetermined threshold” because no specific threshold values are claimed as the first and/or second predetermined thresholds, thus the terms: “a first predetermined threshold” and “a second predetermined threshold” are interpreted broadly to include any value. Claim 14 (including its dependent claims) is rejected under 35 U.S.C. 112(b) as being indefinite for the term “a third predetermined threshold” because no specific threshold value is claimed as “the third predetermined threshold”, thus the terms: “a third predetermined threshold” is interpreted broadly to include any value. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-14, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinfeld (American J of Medicine, 1960, 29(3):405-415).
Steinfeld teaches a method of measuring the total protein concentration and white blood cells (col. 67, line 30++) in blood samples. 
For Claims 13-14, 21 and 24: the reference teaches a method comprises: measuring the total protein concentration (page 408, right column, line 3++ and also see page 411, Table IV, Patient 014835, column 5) and number of white blood cells (page 414, left column, 2nd full paragraph, line 28++) in a blood sample (page 406, right column, 1st full paragraph, line 5++).
s 13-14, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaishnaw (UPN8410073).
Vaishnaw teaches a method of measuring the total protein concentration and white blood cells (col. 67, line 30++) in blood samples. 
For Claims 13-14, 21 and 24: the reference teaches a method comprises: measuring the total protein concentration (col. 67, line 48++, also occult blood, col. 67, line 52++) and number of white blood cells (col. 67, line 39++) in a blood sample (col. 67, line 30++).

Claims 13-14, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habib (Saudi J Kidney Dis Transpl., 2011, 22(6):1243-1245).
Habib teaches a method of measuring the total protein concentration and white blood cells (page 8, [0112], page 15, Table 1, page 17, Example 1) in sample. 
For Claims 13-14, 21 and 24: the reference teaches a method comprises: measuring the total protein concentration (page 1243, right column, line 1++) and number of white blood cells (page 1243, left column, 2nd paragraph, line 20++) in a blood sample.

Maintenance of Rejections (including modification due to amendments):
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishinaga (US2015/0038350, IDS).
Nishinaga teaches a method of measuring the amount of occult blood, total protein and white blood cells (page 8, [0112], page 15, Table 1, page 17, Example 1) in saliva sample. 
For Claims 13-15 and 21-24: the reference teaches a method comprises: measuring (in an examination object/saliva from an oral cavity) the amount of occult blood (page 8, [0112]++, page 15, Table 1) or the total protein concentration (page 9, [0121]++, page 15, Table 1) and number of white blood cells (Leukocyte count, page 9, [0117]++, page 15, Table 1, claim 14) in the sample; determining level of periodontal infection/risk of gingivitis based on the measured 
For Claims 16-17: the reference further teaches measuring ammonia concentration (page 9, [0125]++, page 15, Table 1) and determining level of periodontal infection/risk of gingivitis based on the measured level: ammonia less than 1000 µg/dL(page 15, Table 1, last row, risk low/middle/high, claim 17).
For Claim 18: the reference further teaches measuring the amount of occult blood is based on a measurement of hemoglobin in the sample (page 8, [0112], line 2++).
For Claim 19: the reference further teaches measuring the number of white blood cells is based on a measurement of esterase activity in the sample (page 9, [0117], line 2++).
For Claim 20: the reference further teaches measuring the total protein concentration is based on a measurement of pH in the sample (page 9, [0121], line 4++).

Response to Argument
Applicant’s arguments filed 11/11/2021 have been fully considered but they are not persuasive.
Applicant argued that claims 1-5 have been canceled, thus the rejections are moot.
It is the examiner’s position that all the limitations recited in new claims 13-24 are taught by Nishinage (US2015/0038350, IDS) as described above.

Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653